Citation Nr: 1517445	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-15 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for a left elbow scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1972.  He received the Purple Heart Medal and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his June 2011 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  This hearing request has been withdrawn.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an increased (compensable) rating for a left elbow scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, the Veteran submitted a signed written statement in April 2015 (VA Form 21-4138) in which he stated that he wished to withdraw his appeal for an increased (compensable) rating for a left elbow scar.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


